—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered May 2, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing *147him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly found that the prosecutor provided race-neutral explanations for peremptorily striking the prospective jurors in question and that defendant failed to meet his burden of establishing intentional discrimination. The court’s findings with respect to pretextuality are entitled to great deference (People v Hernandez, 75 NY2d 350, 356, affd 500 US 352), particularly where the race-neutral explanations involve matters of demeanor or body language. The record fails to support defendant’s claim that the prosecutor’s reasons were selectively applied.
The People made a sufficient showing to warrant closure of the courtroom during the testimony of the undercover officer, including testimony that the officer was engaged in undercover operations in the vicinity of the courthouse, which was also a short distance from the scene of defendant’s arrest (see, People v Ramos, 90 NY2d 490, cert denied sub nom. Ayala v New York, 522 US 1002). We have considered and rejected defendant’s remaining claims relating to the closure issue. Concur — Sullivan, J. P., Rosenberger, Tom and Wallach, JJ.